Citation Nr: 9906566	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  93-14 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right calf injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1969 to 
December 1970.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The residuals of a right calf injury consist of mild 
muscle wasting, mild weakness, sensitive and tender scar, and 
pain on use.

2.  The residuals of a right calf injury more nearly result 
in moderate injury involving Muscle Group XI.


CONCLUSION OF LAW

The criteria for a 20 percent rating for a right calf injury 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.40, 4.56, Diagnostic Codes 5311, 7804 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant received service connection for the residuals 
of an injury to the right calf, muscle group XI, by means of 
a rating action dated in April 1971.  The service medical 
evidence of record indicate that his injury was from a punji 
stick wound which occurred in Vietnam.  

Current medical evidence of record include report of a VA 
examination, dated in June 1993, which indicates that the 
appellant sustained a punji stick wound to the right calf, 2 
inches deep, in March 1970, while in Vietnam.  He was treated 
and was back to full duty in 3-4 weeks.  He reported that his 
right leg was getting weaker and that it fatigued easily.  He 
also reported severe cramps, pain on the scar, and problems 
rising after squatting.  Examination showed 1 cm diameter 
scar which was sensitive and tender to touch.  There was mild 
muscle wasting compared with the left (Muscle Group XI).  
There was no tissue loss by comparison.  There were no 
adhesions, or damage to tendons, bones, joints, or nerves.  
There was mild weakness and evidence of pain.  There was no 
evidence of muscle hernia.  The diagnosis was residuals, 
Punji stick wound, right calf.

The appellant contends that his right leg has grown much 
weaker over the years, that he has a very difficult time 
arising from a squatting position, that he frequently has 
severe cramps, that the area where the Punji stick entered 
his calf is very tender and pressure to that area is very 
painful, and that he has pain after prolonged standing.  He 
believes that his disability warrants a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  When evaluating the severity of a 
musculoskeletal disability, governing VA regulations set 
forth at 38 C.F.R. § 4.40 provide for consideration of 
functional impairment.  See also Deluca v. Brown, 8 Vet.App. 
202 (1995).  

The severity of the residuals of the right leg injury can be 
ascertained by application of the criteria set forth in 
Diagnostic Code (DC) 5311 of the Schedule.  Under these 
criteria, a noncompensable rating is assigned for slight 
muscle injuries; a 10 percent rating is assigned for moderate 
muscle injuries; a 30 percent rating is assigned for 
moderately severe muscle injuries; and a 40 percent rating is 
assigned for severe muscle injuries.  

Under the relevant provisions of 38 C.F.R. § 4.56, a 
disability resulting from muscle injuries shall be classified 
as slight when there was a simple wound of muscle without 
debridement or infection, service department records showing 
superficial wound with brief treatment and return to duty, 
and no cardinal signs or symptoms of muscle disability.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
There should also be objective findings showing minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.

A disability should be classified as moderate when there was 
a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There should be 
service department records or other evidence of in-service 
treatment of the wound.  There should also be a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability.  Objective findings should 
show entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, and, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

A disability should be classified as moderately severe when 
there was a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be a history 
of service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  There should also be a record of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should show 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There should be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.

A disability should be classified as severe when there is a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Service 
department records or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound.  There should also be record of consistent complaints 
of cardinal signs and symptoms of muscle disability, worse 
than those shown for moderately severe muscle injuries.  
Objective findings should show ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
would swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

The Board has considered the evidence of record and finds 
that a moderately severe muscle injury is not shown.  The 
evidence of record does not show any tissue loss or a record 
of consistent complaints of the cardinal signs and symptoms 
of muscle disability.  The Board finds that a 10 percent 
rating adequately compensates him for his functional 
limitations, which include pain, weakness, and fatigue on 
use, as well as an inability to rise from squatting.  

The Board does find, however, that an additional 10 percent 
rating is warranted for a tender and painful scar.  The 
United States Court of Appeals for Veterans Claim (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999), has held that scars and their residuals must be 
differentiated, for ratings purposes, from any underlying 
pathology.  Esteban v. Brown, 6 Vet.App. 259 (1994).  The 
appellant's residual scar can be evaluated under DC 7804.  
Under DC 7804, a 10 percent rating is granted for scars that 
are superficial, tender, and painful on objective 
demonstration.  As the medical evidence shows a tender and 
sensitive scar, an additional 10 percent rating is warranted.  



ORDER

An increased rating for the residuals of a right calf injury 
is granted, subject to the criteria which govern the payment 
of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


- 6 -


